     Case 2:21-cv-01221-KJM-CKD Document 14 Filed 09/16/21 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RENE ORTIZ,                                      No. 2:21-cv-1221-KJM-CKD PS
12                      Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    MARY MARKEY, et al.,                             (ECF Nos. 4, 6)
15                      Defendants.
16

17

18          Plaintiff Rene Ortiz proceeds pro se in this action against defendants Mary Markey,

19   Wendy Torres and the United States Department of Veterans Affairs. This matter was referred to

20   the undersigned pursuant to Local Rule 302(c)(3). See 28 U.S.C. § 636(b).

21          Defendants’ motion to dismiss and plaintiff’s motion for an injunction are before the court

22   (ECF Nos. 4, 6.) The parties appeared via Zoom for a hearing on September 15, 2021. Plaintiff

23   appeared pro se and attorney William Dean Carter appeared on behalf of defendants. For the

24   reasons set forth below, it is recommended defendants’ motion to dismiss be granted, and it is

25   recommended plaintiff’s motion for injunction be denied.

26     I.   BACKGROUND

27          Plaintiff initiated this action in the Small Claims Division of the Superior Court of

28   California, County of Sacramento. Defendants filed a notice of removal on July 12, 2021.
                                                       1
     Case 2:21-cv-01221-KJM-CKD Document 14 Filed 09/16/21 Page 2 of 7


 1           On July 14, 2021, defendants moved to dismiss the complaint. (ECF No. 4.) Defendants

 2   assert plaintiff’s claims have already been adjudicated in this court and that judicial review is

 3   barred in this court for lack of jurisdiction. Plaintiff filed an opposition to the motion and

 4   defendants filed a reply. (ECF Nos. 7, 8.)

 5    II.    LEGAL STANDARD

 6           The purpose of a motion to dismiss under Federal Rules of Civil Procedure, Rule 12(b)(6),

 7   is to test the legal sufficiency of the complaint. N. Star Int’l v. Ariz. Corp. Comm’n, 720 F.2d

 8   578, 581 (9th Cir. 1983). A dismissal may be warranted where there is “the lack of a cognizable

 9   legal theory or the absence of sufficient facts alleged under a cognizable legal theory.” Balistreri

10   v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). In order to state a valid claim for

11   relief, a plaintiff must allege “enough facts to state a claim to relief that is plausible on its face.”

12   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face “when the

13   plaintiff pleads factual content that allows the court to draw the reasonable inference that the

14   defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

15           In evaluating whether a complaint states a claim on which relief may be granted, the court

16   accepts as true the allegations in the complaint and construes the allegations in the light most

17   favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Love v. United

18   States, 915 F.2d 1242, 1245 (9th Cir. 1989). The court does not, however, assume the truth of

19   legal conclusions cast in the form of factual allegations. United States ex rel. Chunie v. Ringrose,

20   788 F.2d 638, 643 n.2. (9th Cir. 1986). In addition, while Rule 8(a) does not require detailed

21   factual allegations, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

22   conclusory statements, do not suffice.” Iqbal, 556 U.S. at 676. A complaint must do more than

23   allege mere “labels and conclusions” or “a formulaic recitation of the elements of a cause of

24   action.” Twombly, 550 U.S. at 555.

25           In ruling on a motion to dismiss, the court may consider material that is properly

26   submitted as part of the complaint, documents that are not physically attached to the complaint if

27   their authenticity is not contested and the plaintiff’s complaint necessarily relies on them, and

28   matters of public record. Lee v. City of Los Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001). The
                                                          2
     Case 2:21-cv-01221-KJM-CKD Document 14 Filed 09/16/21 Page 3 of 7


 1   court may also consider matters properly subject to judicial notice. Outdoor Media Group, Inc. v.

 2   City of Beaumont, 506 F.3d 895, 899 (9th Cir. 2007).

 3   III.   DISCUSSION

 4          Defendants Mary Markey and Wendy Torres are Vocational Rehabilitation and

 5   Employment (“VR&E”) officers at the Oakland Regional Office of the United States Department

 6   of Veterans Affairs (“VA”). Plaintiff’s complaint alleges defendants Markey, Torres, and the VA

 7   “breached an employment contract,” as well as “their fiduciary duty to assist and their Oath of

 8   Office” based on conduct occurring between March 22, 2019 and May 31, 2021. (ECF No. 1-1 at

 9   4.) Plaintiff additionally alleges defendants committed “misrepresentation and misprison [sic] of a

10   felony.” (Id.) Plaintiff seeks $2,369.13.

11          Defendants ask the court to dismiss the complaint. They assert plaintiff has already

12   litigated these claims in this court. They further assert that even if the court considers the claims

13   and the jurisdictional issue de novo, the suit is barred by the Veterans’ Judicial Review Act

14   (“VJRA”). Plaintiff argues, in opposition, that his claims are broader than a mere challenge to the

15   denial of benefits, and thus that the court should not dismiss the case.

16          A. Plaintiff’s claims against defendants Markey and Torres are precluded.

17          The court takes judicial notice of its prior decisions. See Lee v. City of Los Angeles, 250

18   F.3d 668, 688 (9th Cir. 2001); Fed. R. Evid. 201(b). “The preclusive effect of a judgment is

19   defined by claim preclusion and issue preclusion, which are collectively referred to as ‘res

20   judicata.’” Taylor v. Sturgell, 553 U.S. 880, 892 (2008) (footnote omitted). “Issue preclusion...

21   bars ‘successive litigation of an issue of fact or law actually litigated and resolved in a valid court

22   determination essential to the prior judgment,’ even if the issue recurs in the context of a different

23   claim.” Id. (quoting New Hampshire v. Maine, 532 U.S. 742, 748-49 (2001)). Generally, “[f]or

24   issue preclusion to apply, four conditions must be met: ‘(1) the issue at stake was identical in both

25   proceedings; (2) the issue was actually litigated and decided in the prior proceedings; (3) there

26   was a full and fair opportunity to litigate the issue; and (4) the issue was necessary to decide the

27   merits.’” Janjua v. Neufeld, 933 F.3d 1061, 1065 (9th Cir. 2019) (quoting Oyeniran v. Holder,

28   672 F.3d 800, 806 (9th Cir. 2012)).
                                                         3
     Case 2:21-cv-01221-KJM-CKD Document 14 Filed 09/16/21 Page 4 of 7


 1          A dismissal for lack of subject matter jurisdiction is not “on the merits” of “the underlying

 2   substantive question,” but is “on the merits” of the “issues necessary for the determination of

 3   jurisdiction. See Gupta v. Thai Airways Int’l, Ltd., 487 F.3d 759, 767 n. 11 (9th Cir. 2007)

 4   (applying California preclusion law); Boone v. Kurtz, 617 F.2d 435, 436 (5th Cir. 1980) (holding

 5   that dismissal of a complaint for lack of jurisdiction “adjudicate[s] the court’s jurisdiction, and a

 6   second complaint cannot command a second consideration of the same jurisdictional claims.”)

 7   (citations omitted); Comer v. Murphy Oil USA, Inc., 718 F.3d 460, 469 (5th Cir. 2013)

 8   (“Although a jurisdictional ruling is technically not an adjudication on the merits, it has long been

 9   the rule that principles of res judicata apply to jurisdictional determinations—both subject matter

10   and personal.”) (citations and quotation marks omitted); Sandy Lake Band of Mississippi

11   Chippewa v. United States, 714 F.3d 1098, 1102-03 (8th Cir. 2013) (citations omitted).

12          In Ortiz v. Markey, No. 2:19-cv-2094-TLN-DB, defendant Markey removed to this court

13   a prior case plaintiff initiated against defendant Markey in the Sacramento County Superior

14   Court. The court dismissed plaintiff’s claims for lack of subject-matter jurisdiction on October 22,

15   2020. See Ortiz v. Markey, No. 2:19-cv-2094-TLN-DB, 2020 WL 6198691 (E.D. Cal. Oct. 22,

16   2020) (hereinafter “Markey action”). Similarly, in Ortiz v. Torres, No. 2:19-cv-2098-TLN-DB,

17   defendant Torres removed to this court a case plaintiff initiated against defendant Torres, which

18   was also dismissed for lack of jurisdiction. See Ortiz v. Torres, No. 2:19-cv-2098-TLN-DB, 2020

19   WL 6198590 (E.D. Cal. October. 22, 2020) (hereinafter Torres action”).

20          In both prior actions, plaintiff alleged the respective defendant ““breached our agreement,

21   breached her fudiciary [sic] duty to assist and her Oath of Office; and failure and or a refusal to

22   perform her duty(s); the defendant also committed Misprison [sic] of a Felony” based on conduct

23   beginning on March 22, 2019. See Markey action at ECF No. 1-1; Torres action at ECF No. 1-1.

24   In this case, plaintiff similarly alleges defendants Markey and Torres, and VA itself, “breached an

25   employment contract, as well as “their fiduciary duty to assist and their Oath of Office” based on

26   conduct occurring between March 22, 2019 and May 31, 2021. ECF No. 1-1 at 4.

27          In both prior cases, the court found plaintiff failed to establish the court’s jurisdiction over

28   the action and granted the motion to dismiss for lack of subject matter jurisdiction. See Markey
                                                        4
     Case 2:21-cv-01221-KJM-CKD Document 14 Filed 09/16/21 Page 5 of 7


 1   action at ECF Nos. 14, 15; Torres action at ECF Nos. 15, 16. Jurisdiction was found to be lacking

 2   because “[r]eview of decisions made in the context of an individual veteran’s VA benefits

 3   proceedings is beyond the jurisdiction of federal courts outside the review scheme established by

 4   the VJRA.” Markey action at ECF No. 14; 2020 WL 4605221, at *2 (quoting Veterans for

 5   Common Sense v. Shinseki, 678 F.3d 1013, 1023 (9th Cir. 2021) (en banc) (“VCS”)). Thus,

 6   plaintiff’s claims against Markey and Torres pertaining to the denial of VR&E benefits are

 7   precluded for lack of jurisdiction based on the court’s previous determinations.

 8          B. The court lacks subject matter jurisdiction over all of plaintiff’s claims.

 9          The same jurisdictional preclusion applies to plaintiff’s claims against the VA. Plaintiff

10   argues in opposition to the motion to dismiss that his contentions are “not merely about a denial

11   of VA benefits, it is about the defendants’ breach of contract, incompetence, negligence,

12   wrongdoing, inappropriate behavior and interfering with a veterans record and benefit(s).” (ECF

13   No. 6 at 2.) But even if the court were to consider that plaintiff intends to bring broader claims

14   than he alleged in the prior actions, jurisdiction is still lacking. A challenge to any decisions made

15   in the context of plaintiff’s veteran’s VA benefits must follow the review scheme established by

16   the VJRA. See VCS, 678 F.3d at 1023.

17          The United States Court of Appeals for the Ninth Circuit has reviewed the history of

18   judicial review of VA decision-making and the VJRA’s effect on the scope of that review. Tunac

19   v. United States, 897 F.3d 1197, 1201 (9th Cir. 2018). Within a few years after Congress

20   established the VA in 1930, further legislation was enacted precluding judicial review of the

21   VA’s benefits decisions. Id. (citing VCS, 678 F.3d at 1020). After the Supreme Court interpreted

22   the applicable preclusion provision as permitting courts to review a range of constitutional and

23   legal challenges to veterans’ claims against the VA, Congress then enacted the VJRA (codified at

24   various sections of Title 38 of the U.S. Code) to establish an exclusive process for reviewing VA

25   decisions. Tunac, 897 F.3d at 1201-02 (citing VCS, 678 F.3d at 1020-23).

26          In the VJRA, “Congress placed responsibility for reviewing decisions made by VA

27   Regional Offices and the Board of Veterans’ Appeals in a new Article I court, and the U.S. Court

28   of Appeals for Veterans Claims, which has exclusive jurisdiction to review decisions of the Board
                                                        5
     Case 2:21-cv-01221-KJM-CKD Document 14 Filed 09/16/21 Page 6 of 7


 1   of Veterans’ appeals.” Tunac, 897 F.3d at 1202. Decisions by the U.S. Court of Appeals for

 2   Veterans Claims, in turn, are reviewed exclusively by the U.S. Court of Appeals for the Federal

 3   Circuit. Id.

 4           In addition, Congress enacted a provision codified at 38 U.S.C. § 511 to “‘broaden the

 5   scope’ of the prior preclusion provision and ‘limit outside “court intervention” in the VA

 6   decisionmaking process.’” Tunac, 897 F.3d at 1202 (quoting VCS, 678 F.3d at 1025) and H.R.

 7   Rep. No. 100-963, at 27 (1988)). Section 511 provides that the Secretary of the VA “shall decide

 8   all questions of law and fact necessary to a decision by the Secretary under a law that affects the

 9   provision of benefits by the Secretary to veterans or the dependents or survivors of veterans,” and

10   “the decision of the Secretary as to any such question shall be final and conclusive and may not

11   be reviewed by any other official or by any court, whether by an action in the nature of

12   mandamus or otherwise.” 38 U.S.C. § 511(a).

13           Here, as set forth, plaintiff asserts his claims involve, in addition to the denial of benefits,

14   “breach of contract, incompetence, negligence, wrongdoing, inappropriate behavior and

15   interfering with a veterans record and benefit(s).” (ECF No. 6 at 2.) Using these labels and

16   conclusions cannot suffice to state a cause of action, Twombly, 550 U.S. at 555, or to overcome

17   the jurisdictional bar. Moreover, plaintiff’s argument in opposition to the motion to dismiss

18   reflects that his claims concern the VA’s provision of veteran’s benefits, even if he attempts to

19   couch them in broader terms than the mere denial of benefits. All such claims are subject to

20   dismissal and cannot be cured by amendment. See Tunac, 897 F.3d at 1201-02.

21           C. Plaintiff’s Motion for Injunction

22           Plaintiff has filed a motion for an injunction asking that his pleadings not be uploaded into

23   his VA record. (ECF No. 6.) Defendants state, in response, “no such records have been filed to

24   date. Regardless, [plaintiff] has not put forth any argument or factual detail in support of a request

25   to enter an injunction.” (ECF No. 8 at 2.)

26           To prevail on a request for injunctive relief, the moving party must show either a

27   likelihood of success on the merits and the possibility of irreparable injury, or that serious

28   questions are raised and the balance of hardships tips sharply in the movant’s favor. See Coalition
                                                          6
     Case 2:21-cv-01221-KJM-CKD Document 14 Filed 09/16/21 Page 7 of 7


 1   for Economic Equity v. Wilson, 122 F.3d 692, 700 (9th Cir. 1997); Oakland Tribune, Inc. v.

 2   Chronicle Publ’g Co., 762 F.2d 1374, 1376 (9th Cir. 1985). “Under any formulation of the test,

 3   plaintiff must demonstrate that there exists a significant threat of irreparable injury.” Oakland

 4   Tribune, 762 F.2d at 1376.

 5           The court is unable to discern exactly what relief plaintiff seeks from the court in his

 6   motion for injunction. As plaintiff recognizes in the motion, the pleadings in this action are

 7   publicly filed documents. In addition, as set forth, the court lacks jurisdiction to intervene in the

 8   VA decision-making process. See 38 U.S.C. § 511; Tunac, 897 F.3d at 1202. Under these

 9   circumstances, plaintiff fails to show there exists a significant threat of irreparable injury or the

10   other factors necessary to prevail on a request for injunctive relief.

11   IV.     CONCLUSION

12           Based on the foregoing, IT IS RECOMMENDED:

13           1. Defendants’ motion to dismiss (ECF No. 4) be GRANTED and plaintiff’s complaint

14               be DISMISSED without leave to amend;

15           2. Plaintiff’s motion for injunction (ECF No. 6) be DENIED; and

16           3. The Clerk of Court be directed to close this case.

17           These findings and recommendations are submitted to the United States District Judge

18   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

19   after being served with these findings and recommendations, any party may file written

20   objections with the court and serve a copy on all parties. Such a document should be captioned

21   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

22   objections shall be served and filed within fourteen days after service of the objections. The

23   parties are advised that failure to file objections within the specified time may waive the right to

24   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

25   Dated: September 16, 2021
                                                        _____________________________________
26
                                                        CAROLYN K. DELANEY
27                                                      UNITED STATES MAGISTRATE JUDGE

28   8.Ortiz.21cv1221.mtd
                                                         7
